Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Action is in response to the papers filed on June 28, 2021. Claims 1-18 are currently pending. Claim 1 has been amended and claims 9-18 have been withdrawn from consideration by Applicant’ amendment filed on 6/28/2021. No claims were newly added or canceled by Applicant’ amendment filed on 6/28/2021.
In response to the restriction requirement filed on April 26, 2021, Applicants’ election with traverse of group I , e.g., claims 1-8, drawn to a non-human mammalian model for human diseases or disorders is akwnoleged. Additionally,  Applicants’ election of the following species is akwnoleged: A mouse, as the species of rodent, and a NOD Scid common-γ chain-/- (NSG) mouse, as the species of non-obese diabetic (NOD) immunodeficient NSG mouse. 
Response to arguments
Applicants’ traversal is on the ground(s) that : (1) the present invention comprises a special technical feature, and (2) that the present application is not a national stage application, and therefore that PCT Rule 13 .1 does not apply to this application.
Regarding 1), this is not found persuasive because the Restriction Requirement of 4/26/2021 presented 3 groups and was shown lack of unity in light of Racki. Applicant’s amendments dated 6/28/2021 amended claim 1 such that the limitation “comprises a cell slurry of human keratinocytes and fibroblasts and is free of skin-resident immune cells at the time of engraftment” was not previously examined, and thus the Lack of Unity Restriction of the claims filed on 4/26/2021 is not withdrawn.

Claims 10-18 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. The requirement for restriction between Groups I-III is maintained for reasons of record and the foregoing commentary, and hereby made FINAL. Claims that were drawn to a non-elected invention would have been withdrawn, as being directed to a non-elected invention. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution. Applicant is reminded of the right to petition under 37 CFR 1.144, if applicant disagrees with the requirements for restriction filed on 4/26/2021. 

Therefore, claims 1-8 are currently under examination to which the following grounds of rejection are applicable.
Priority
The present application was filed on April 19, 2019. Applicant’s claim for the benefit of foreign priority to a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to EPO 18168258.4 filed on April 19, 2018 is acknowledged.  No filing of a certified translated copy of the EPO 18168258.4 has been provided. 
Thus, the earliest possible priority for the instant application is April 19, 2018.
Objection specification

Claim objection
The claims are objected to for the following informalities: Applicants election of species: i) a rodent, and ii) a mouse, is noted, however independent claim 1 is only drawn generically to the specific elected species. The independent claims should be amended to reflect the elected invention. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 and  by dependence, claims 2-8 are vague and indefinite in the recitation of “is free of skin-resident immune cells at the time of engraftment” , since it is unclear whether the 
Claims 7 and 8 are vague and indefinite because they recite the phrase "derived from" and the metes and bounds of how huSE and the immune cells can be "derived from" the claimed donors and still meet the intended limitation of the claims are not clear. Without a clear statement of the process by which the starting material is derivatized, it is not possible to know the metes and bounds of a "derivative" because any given starting material can have many divergent derivatives depending on the process of derivatization, especially since the claimed starting material encompasses donor tissues as diverse as lymph fluid, spleen and blood, for example. This rejection could be overcome by substituting "isolated" for "derived" in the claim.
Claim Rejections - 35 USC § 112 (a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: 

does not reasonably provide enablement for claims directed to a genus of non-human neutrophil depleted mammalian host.
The specification provides insufficient data to enable claims directed to a non-human mammalian model as broadly claimed. Thereby, specific issues related to a shared function of populations of mammalian cutaneous T cells including memory T cells that support tissue homeostasis and provide protective immunity in human skin have to be examined and considered for patentability regarding the broadly claimed genus of non-human mammalian model.   
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention. If not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2ds 1400, 1404 (Fed. Cir. 1988)). Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise. 
The breadth of the claims is exceptionally large for reasonably encompassing any non-human mammalian host, wherein “The three largest orders in numbers of species are Rodentia: mice, rats, porcupines, beavers, capybaras, and other gnawing mammals; Chiroptera: bats; and Soricomorpha: shrews, moles, and solenodons. The next three biggest orders, depending on the biological classification scheme used, are the Primates: apes, monkeys, and lemurs; the Cetartiodactyla: whales and even-toed ungulates; and the Carnivora which includes cats, dogs, weasels, bears, seals, and allies” and whereby the biological and taxonomic art recognizes as many as 5,416 species in 2006 (NSG mouse From Wikipedia, the free encyclopedia; pp. 1-27; downloaded 9/7/2021). The detail of the disclosure provided by the Applicant, in view of the prior Art, must encompass a wide area of knowledge to enable one of ordinary skill in the art at the time of the invention to practice the invention without undue experimentation. However, as it will be discussed below this undue experimentation has not been overcame by the as-filed application.    
There is not support in the prior art and the instant disclosure for a shared function of different populations of mammalian cutaneous T cells, their roles in maintaining normal skin homeostasis, and contributions to inflammatory diseases of the skin among as many as potential  mammalian host 5,416 species. In other word, cutaneous immunity for all claimed species of non-human neutrophil depleted mammalian is not the same. For example, Acosta-Rodriguez et al., (Nature Immunology 2007; of record IDS filed 6/19/2019) teaches that mouse and human TH-17 cells produce IL-17A and IL-17F, two members of the IL-17 family that induce the mobilization, recruitment and activation of neutrophils and trigger the production of proinflammatory cytokines and chemokines by a broad range of the cellular targets, including epithelial cells, endothelial cells and macrophages (page 639; col. 1, last paragraph). However, the author does not provides support for the same function of TH-17 cells in other non-human mammalian animal models  and whether other populations of TH-17 cells from weasels, bears, seals, for example, exhibit the same functionality, e., g.  TH-17 cells recruit and activate 
In relation to murine models used to study maintenance of memory T cells, the prior art has used mice with severe combined immunodeficiency (SCIDs) in the research of human diseases. SCID mice lack of B and T cells in the thymus and in the secondary lymphoid organs. Some SCID mice are able to produce monocytes, granulocytes, and red blood cells from the hematopoietic stem cells (HSC) present in their bone marrow. There are many types of SCID mice used by researchers at present. For example, non-obese diabetic (NOD) SCID IL2Rγ mice, which is disclosed in the specification to carry in vivo generated engineered skin (ES) and received human PBMC, are better suited as models for tissue transplants from non-self-organisms due to their lower rate of rejection of human cells (Severe combined immunodeficient mice – Wikipedia; pp. 1-4, downloaded 9/8/2021). The NSG mouse (NOD scid gamma mouse) is a brand of immunodeficient laboratory mice, developed and marketed by Jackson Laboratory, which carries the strain NOD.  NSG branded mice lack mature T cells, B cells, and natural killer  From Wikipedia, the free encyclopedia; pp. 1-5; downloaded on 9/7/2021). 
The Specification teaches that though NSG (NOD Scid common-γ chain-1-(NSG) mouse) mice are highly immunodeficient, they still produce a viable granulocyte/neutrophil population that can mediate some degree of host-versus-graft-disease leading to the rejection and poor engraftment of human PBMC. The Specification discloses that to minimize host-versus-graft-disease, neutrophils were depleted using an anti-granulocyte receptor-1 (Gr-1) monoclonal antibody (mAb clone RB6-8C5). Specifically, “100 µg/mouse were injected starting on the day of PBMC-injection followed by mAb-injections every 5-6 days. It was found that CD4+ and CD8+ T cells are the main immune cell type that engrafts … while B cell engraftment is almost undetectable” (paragraph [0097]). Specifically, FIG. 1 depicts the humanized mouse model wherein and keratinocytes are isolated from the human skin of donors and expanded in vitro. Keratinocytes and fibroblasts are then grafted onto the backs of immuno-deficient NSG (NOD Scid common γ chain knockout) mice using a grafting chamber to form a skin equivalent (SE) (see FIG. 2). Additionally, immune cells are isolated from the peripheral blood of the same donor (autologous) and adoptively transferred into the same immuno-deficient NSG mice.(paragraph [0041] of the published application). Moreover, the Specification states “ We can then follow the transferred cells in the graft and lymphoid organ (i.e. the spleen) of the mice.” paragraph [0041] of the published application). FIG. 9 depicts recruitment of immune cells to human SE but not murine skin of humanized NSG mice (paragraph [0048]). The Specification is silent about any other non-human host and their populations of mammalian cutaneous T cells, their roles in maintaining normal skin homeostasis, and contributions to inflammatory diseases of the skin. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Racki et al., (Transplantation; 2010; pages 1-8, of record IDS filed on 6/19/2019), in view of Sunaga et al  (2017, PRS Global Open, pp. 1-7; of record IDS filed on 6/19/2019).
Regarding claim 1, Racki et al., teaches a model for human skin transplantation and allograft rejection comprising NSG mice engrafted with 20 x106  human PBMCs and
treated with anti-Gr1 monoclonal antibody inducing neutrophils depletion (page 7); said animals are further grafted with human skin and examined on days 2, 7, and 14 after transplantation (page 6).
	Racki et al., does not teach grafting  "human skin equivalents" comprising a cell slurry of human keratinocytes and fibroblasts. 
	However, before the effective filing date of the claimed invention, Sunaga et al., discloses  NOG mice used as recipient of a mixed-cell slurry containing approximately 6 × 106 human keratinocytes and 6 × 106 human dermal fibroblasts (page 2, col. 1; page 4 ), as an in vivo model of keloid formation. 
	In view of grafting a mixed-cell slurry of human keratinocytes and fibroblasts to generate an in vivo model of keloid formation, it would have been obvious to one of ordinary skill in the art to substitute the mixed-cell slurry of human keratinocytes and fibroblasts of Sunaga for the 
In relation to the recitation of “is free of skin-resident immune cells at the time of engraftment”, because the structure of the mice in Racki et al., is the same as the claimed structure of the instant non-human mammalian model, the limitation of “free of skin-resident immune cells at the time of engraftment” is inherently anticipated because the structure of the mouse is the same.
Please, note “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.” See MPEP 2112.01 or In re Best, 195 USPQ 430, 433 (CCPA 1997).  The office does not have the facilities for examining and comparing applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 USPQ 1302, 1303 (BPAI 1993), In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray, 10 USPQ2d 1922, 1923 (BPAI  1989
	

Regarding claims 3-5, the combined teachings of Racki and Sunaga make obvious the non-human model of claim 1. In addition, both Racki and Sunaga disclose transgenic immunodeficient non-obese diabetic (NOD) mouse homozygous for the scid mutation and having an IL2 receptor gamma chain deficiency, e.g, non-obese diabetic (NOD) SCID IL2Rγ null mice (NSG).
Regarding claim 6, the combined teachings of Racki and Sunaga make obvious the non-human model of claim 1. In addition, Sunaga discloses primary human keratinocytes and dermal ﬁbroblasts isolated from human skin (abstract). 
Regarding claims 7 and 8, the combined teachings of Racki and Sunaga make obvious the non-human model of claim 1. The selection of isolated human PBMCs of Racki and huSE of Sunaga from the same or different donor would be a matter of experimental design and sample availability depending upon the intended recipient.
Conclusion
Claims 1-8 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633